SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarterly Period Ended October 4, 2009 Commission File Number 001-33994 INTERFACE, INC. (Exact name of registrant as specified in its charter) GEORGIA 58-1451243 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2, SUITE 2000, ATLANTA, GEORGIA 30339 (Address of principal executive offices and zip code) (770) 437-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ Shares outstanding of each of the registrant’s classes of common stock at November 6, 2009: Class Number of Shares Class A Common Stock, $.10 par value per share Class B Common Stock, $.10 par value per share INTERFACE, INC. INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Condensed Balance Sheets – October 4, 2009 and December 28, 2008 3 Consolidated Condensed Statements of Operations – Three Months and NineMonths Ended October 4, 2009 and September 28, 2008 4 Consolidated Statements of Comprehensive Income (Loss) – Three Months and Nine Months Ended October 4, 2009 and September 28, 2008 5 Consolidated Condensed Statements of Cash Flows – Nine Months Ended October 4, 2009 and September 28, 2008 6 Notes to Consolidated Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (IN THOUSANDS) OCT. 4, 2009 DEC. 28, 2008 (UNAUDITED) ASSETS CURRENT ASSETS: Cash and Cash Equivalents $ $ Accounts Receivable, Net Inventories Prepaid Expenses and Other Current Assets Deferred Income Taxes Assets of Business Held for Sale TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, Less AccumulatedDepreciation DEFERRED TAX ASSET GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts Payable $ $ Accrued Expenses Current Portion of Long-Term Debt TOTAL CURRENT LIABILITIES SENIOR NOTES SENIOR SUBORDINATED NOTES DEFERRED INCOME TAXES OTHER TOTAL LIABILITIES Commitments and Contingencies SHAREHOLDERS’ EQUITY: Preferred Stock Common Stock Additional Paid-In Capital Retained Earnings (Deficit) ) ) Accumulated Other Comprehensive Income – ForeignCurrency Translation Adjustment ) ) Accumulated Other Comprehensive Income – PensionLiability ) ) TOTAL SHAREHOLDERS' EQUITY – Interface, Inc. Non-Controlling Interest in Subsidiary TOTAL SHAREHOLDERS' EQUITY $ $ See accompanying notes to consolidated condensed financial statements. - 3 - INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) (IN THOUSANDS EXCEPT PER SHARE AMOUNTS) THREE MONTHS ENDED NINE MONTHS ENDED OCT. 4, 2009 SEPT. 28, 2008 OCT. 4, 2009 SEPT. 28, 2008 NET SALES $ Cost of Sales GROSS PROFIT ON SALES Selling, General and Administrative Expenses Income from Litigation Settlements ) Restructuring Charge OPERATING INCOME Interest Expense Bond Retirement Expenses Other Expense 56 INCOME FROM CONTINUING OPERATIONS BEFOREINCOMETAXEXPENSE Income Tax Expense Income from Continuing Operations Loss from Discontinued Operations, Net of Tax ) ) ) NET INCOME Income Attributable to Non-Controlling Interest in Subsidiary ) NET INCOME ATTRIBUTABLE TO INTERFACE,INC. $ Earnings (Loss) Per Share Attributable to Interface, Inc. Common Shareholders – Basic Continuing Operations $ Discontinued Operations ) ) ) Earnings (Loss) Per Share Attributable to Interface, Inc. Common Shareholders – Basic $ Earnings (Loss) Per Share Attributable to Interface, Inc. Common Shareholders – Diluted Continuing Operations $ Discontinued Operations ) ) ) Earnings (Loss) Per Share Attributable to Interface, Inc. Common Shareholders – Diluted $ Common Shares Outstanding – Basic Common Shares Outstanding – Diluted See accompanying notes to consolidated condensed financial statements. - 4 - INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (IN THOUSANDS) THREE MONTHS ENDED NINE MONTHS ENDED OCT. 4, 2009 SEPT. 28, 2008 OCT. 4, 2009 SEPT. 28, 2008 Net Income $ Other Comprehensive Income (Loss),Foreign Currency Translation Adjustment and Pension Liability Adjustment ) ) Comprehensive Income $ $ ) $ $ Comprehensive Loss (Income) Attributable to Non-Controlling Interest in Subsidiary ) Comprehensive Income (Loss) Attributable to Interface, Inc. $ $ ) $ $ See accompanying notes to consolidated condensed financial statements. - 5 - INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) (IN THOUSANDS) NINE MONTHS ENDED OCT. 4, 2009 SEPT. 28, 2008 OPERATING ACTIVITIES: Net Income (Loss) $ $ Loss from Discontinued Operations Income from Continuing Operations Adjustments to Reconcile Income to Cash Provided by Operating Activities: Premiums Paid to Repurchase Senior Notes Depreciation and Amortization Deferred Income Taxes and Other ) Working Capital Changes: Accounts Receivable Inventories ) Prepaid Expenses ) ) Accounts Payable and Accrued Expenses ) ) CASH PROVIDED BY OPERATING ACTIVITIES: INVESTING ACTIVITIES: Capital Expenditures ) ) Other ) CASH USED IN INVESTING ACTIVITIES: ) ) FINANCING ACTIVITIES: Borrowing of Long-Term Debt Repurchase of Senior Notes ) Debt Issuance Costs ) Premiums Paid to Repurchase Senior Notes ) Proceeds from Issuance of Common Stock 58 Dividends Paid ) ) CASH USED IN FINANCING ACTIVITIES: ) ) Net Cash Provided by (Used in) Operating, Investing and Financing Activities Effect of Exchange Rate Changes on Cash ) CASH AND CASH EQUIVALENTS: Net Change During the Period Balance at Beginning of Period Balance at End of Period $ $ See accompanying notes to consolidated condensed financial statements. - 6 - INTERFACE, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS NOTE 1 – CONDENSED FOOTNOTES As contemplated by the Securities and Exchange Commission (the “Commission”) instructions to Form 10-Q, the following footnotes have been condensed and, therefore, do not contain all disclosures required in connection with annual financial statements. Reference should be made to the Company’s year-end financial statements and notes thereto contained in its Annual Report on Form 10-K for the fiscal year ended December 28, 2008, as filed with the Commission. The financial information included in this report has been prepared by the Company, without audit. In the opinion of management, the financial information included in this report contains all adjustments (all of which are normal and recurring) necessary for a fair presentation of the results for the interim periods. Nevertheless, the results shown for interim periods are not necessarily indicative of results to be expected for the full year.The December 28, 2008, consolidated condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States. As described below in Note 9, the Company has sold its Fabrics Group business segment.The results of operations and related disposal costs, gains and losses for this business are classified as discontinued operations for all periods presented. Additionally, certain prior period amounts have been reclassified to conform to the current period presentation. NOTE 2 – INVENTORIES Inventories are summarized as follows: Oct. 4, 2009 Dec. 28, 2008 (In thousands) Finished Goods $ $ Work in Process Raw Materials $ $ NOTE 3 – EARNINGS (LOSS) PER SHARE The Company computes basic earnings (loss) per share (“EPS”) attributable to common shareholders by dividing income from continuing operations attributable to common shareholders, income from discontinued operations attributable to common shareholders and net income attributable to Interface, Inc. common shareholders, by the weighted-average common shares outstanding, including participating securities outstanding, during the period as discussed below.Income attributable to non-controlling interest in subsidiary is not included in the calculation of basic or diluted EPS.Diluted EPS reflects the potential dilution beyond shares for basic EPS that could occur if securities or other contracts to issue common stock were exercised, converted into common stock or resulted in the issuance of common stock that would have shared in the Company’s earnings. In the first quarter of 2009, the Company adopted a newly issued accounting standard, which requires the Company to include all unvested stock awards which contain non-forfeitable rights to dividends or dividend equivalents, whether paid or unpaid, in the number of shares outstanding in basic and diluted EPS calculations when the inclusion of these shares would be dilutive.As a result, the Company has included all of its outstanding restricted stock awards in the calculation of basic and diluted EPS for all periods presented.This accounting standard also requires additional disclosure of EPS for common stock and unvested share-based payment awards, separately disclosing distributed and undistributed earnings. Distributed earnings represent common stock dividends and dividends earned on unvested share-based payment awards.
